Citation Nr: 9930606	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board's decision is limited to the issue presented.  It 
is noted that the veteran has previously pursued a claim for 
an intestinal disorder as secondary to his service-connected 
schizophrenia.  It appears from the evidence that he may be 
attempting to reopen this claim.  This issue has not been 
developed or certified for appeal by the RO.  As such, the 
Board does not have jurisdiction at this time.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).  

The Board also notes that the service representative notes 
that a social and industrial survey was requested by the VA 
examiner, and the reported results were inadequate.  The 
Board does not agree.  The veteran was not home on two 
occasions.  He contacted the VA and reported that he was 
assisting his sick wife.   He further indicated he could not 
report to the VA for a social and industrial survey.  The 
social worker interviewed two neighbors and submitted a 
report.  The Board notes that the information obtained by the 
social worker, coupled with the examiner's report is adequate 
to rate the veteran's current disorder.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's schizophrenia is productive of symptoms 
causing no more than reduced reliability and productivity in 
most areas and difficulty in establishing and maintaining 
effective relationships; occupational and social impairment 
with deficiencies in most areas due to service connected 
psychiatric pathology has not been demonstrated.

3.  The veteran's schizophrenic disorder has produced no more 
than considerable social and industrial impairment.

4.  There are no extraordinary factors resulting from the 
service-connected schizophrenic disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for a schizophrenic disorder is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9204 (1998), 4.132, 
DC 9204 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from service-
connected psychiatric disorders were changed during the 
course of the veteran's appeal.

In the assignment of a rating for psychotic disorders such as 
schizophrenia, the "old" criteria promulgated in the VA 
Schedule for Rating Disabilities provided that;

Active psychotic manifestations, of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability warrants a 100 percent 
evaluation.

With lesser symptomatology, such as to produce severe 
impairment of  social and industrial adaptability, a 70 
percent evaluation is assigned. 

Considerable impairment of social and industrial 
adaptability, warrants a 50 percent evaluation.

Definite impairment of social and industrial adaptability, 
warrants a 30 percent evaluation.

Mild impairment of social and industrial adaptability, 
warrants a 10 percent evaluation. 38 C.F.R. § 4.132, DC 9204 
(1996).
The U. S. Court of Appeals for Veterans Claims (the Court) 
stated in Hood v. Brown, 4 Vet. App. 301 (1993), that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree." It represents a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large." VA O.G.C. Prec. Op. No. 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the new criteria effective November 1996, the veteran's 
schizophrenic disorder is classified under 38 C.F.R. § 4.130, 
DC 9204, schizophrenia, undifferentiated as follows;

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as:  work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.

Occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation.  

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  38 C.F.R. § 4.130, DC 
9204. 

38 C.F.R. § 3.321(b)(1) provides that when the disability 
picture is so exceptional or unusual, such as when there is 
frequent hospitalization or marked interference with 
employment due to service-connected disability, that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.

Historically, the veteran was initially granted entitlement 
to service connection for an anxiety disorder by rating 
decision dated in October 1969, and a 30 percent evaluation 
was assigned. 

By a rating action in April 1987, the rating was amended to 
schizophrenia, undifferentiated type.  The disability 
percentage remained at 30 percent.

The RO in July 1989 increased the veteran's disability rating 
to 50 percent.  It has remained at this rating since that 
time.  This rating was based on the determination that 
considerable, but not severe social and industrial impairment 
was demonstrated.  38 C.F.R. § 4.132 DC 9204.

VA and private treatment records reveal a long history of 
treatment and hospitalizations for an anxiety disorder, 
schizophrenia, and intestinal disorders.

In a VA mental disorders examination report dated in February 
1996, the veteran reported not working since 1986 when he 
retired as a penal guard.  He had been followed regularly at 
the VA clinic.  He was hospitalized in April 1995 with a 
diagnosis of schizophrenia, chronic, undifferentiated.  He 
does not socialize; is isolated; and hostile at times.  He 
thinks people are talking about him.  He lives with his wife 
of 24 years, and has no children.

The examiner noted that the veteran was well-developed, well-
nourished, and casually dressed.  He appeared to have poor 
hygiene, nevertheless, he was alert, expressed freely, with a 
strong voluntary component.  There was no delusional material 
elicited but some referential ideation was felt.  There was 
no evidence of active hallucinations.  He was oriented to 
person, place, and time.  A strong dependency on his wife and 
a tendency to manipulate was observed.  Sensorium was clear 
with no depressive signs, or suicidal ruminations.  Judgment 
was fair, and he differentiated well between right and wrong.  
The diagnosis was schizophrenia, residual type, and a global 
assessment of functioning was reported at 51-60.

In a VA mental disorders examination in August 1997, it was 
noted that the veteran had been followed at the VA clinic 
without good compliance.  He had been diagnosed in the past 
with schizophrenia; schizophrenia, residual type; atypical 
anxiety disorder; history of histrionic personality; and, 
generalized anxiety disorder.  He lived with his wife, and 
received VA compensation, Social Security benefits, and 
government retirement benefits.  He complained of being sick 
since military service; irritability; bad temper; loss of 
control; hands shaking; forgetfulness; body pains; and other 
medical conditions.  He indicated that he stayed home all 
day.

The examiner noted that the veteran was clean, unshaven, and 
casually dressed.  He was alert and oriented times three.  He 
presented himself in a very sick manner, reporting that his 
wife was the one who knew everything about him.  However 
after his cooperation was requested, he was able to describe 
things clearly and he gave details about his psychiatric 
treatment, claims, and medical history.  There was no 
evidence of active hallucinations, or suicidal or homicidal 
ideations.  His insight and judgment was fair, and he 
exhibited good impulse control.  After the evaluation, he 
returned and demanded special travel benefits for his wife.  
He then began to accuse the physicians of being "bandidos" 
and abusers.  The diagnosis was schizophrenia, residual type; 
a mixed personality disorder with histrionic, dependent, and 
antisocial personality traits.  A global assessment of 
functioning was reported at 70.

A social and industrial survey was attempted in September 
1997.  The veteran's home was visited twice, but he was not 
home on both occasions.  He contacted the social worker's 
office the next day and explained that he was taking care of 
his terminally ill wife who was undergoing chemotherapy.  He 
also could not go to the VA for the social survey.  Two 
neighbors were interviewed and reported the veteran as being 
a very tranquil man, who was taking care of his sick wife.  
He was taking care of all the house chores.  He did not get 
involved in outside or community activities.  However, they 
stated that he always greeted and talked with his neighbors 
for a while when he met them outside.  He was considered 
friendly by his neighbors.  No abnormal behavior was noted.  
His personal hygiene and marital relationship was considered 
adequate by his neighbors.
The file also contains a copy of the Social Security 
Administration (SSA) determination dated February 1988 
awarding the veteran disability benefits.  The SSA 
determination found him to be disabled from August 1986 with 
severe residual schizophrenia and a possible dependent 
personality disorder.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 50 percent 
rating for a schizophrenic disability is warranted.  

Specifically, after thoroughly reviewing the evidence on 
file, the Board concludes that the veteran's psychiatric 
symptomatology does not produce severe social and industrial 
impairment.  Significantly, a 70 percent psychiatric 
evaluation, under the old criteria, requires active psychotic 
manifestations, of such extent, severity, depth, persistence, 
or bizarreness as to produce severe, but not total social and 
industrial inadaptability. Under the new criteria, a 70 
percent psychiatric evaluation, requires occupational and 
social impairment, with deficiencies in most areas, such as: 
work, school, family relations, judgment, thinking, or mood; 
and an inability to establish and maintain effective 
relationships.  However, the record shows that veteran has 
been married to his wife for over 24 years and is taking care 
of her and the household chores.  In addition, he apparently 
has a decent relationship with his neighbors.  Also, while he 
was no longer employed, he worked at a single job for many 
years before he retired.  These aspects of his social 
functioning do not appear to the Board to arise to a higher 
level of impairment under the old or new schedular standards.

The most recent VA examination revealed that the veteran, 
while presenting  himself in a very sick manner, was able to 
be persuaded to cooperate, and he was able to describe things 
clearly and he gave details about his psychiatric treatment, 
claims, and medical history.  He was casually dressed, clean, 
and unshaven.  He was alert, oriented times three, with no 
evidence of active hallucinations, or suicidal or homicidal 
ideations.  His insight and judgment was fair, and he 
exhibited good impulse control.  A GAF of 70 was assigned to 
him.

There is no evidence of grossly inappropriate behavior.  
Although there is a voluminous medical record of anxiety, 
nervousness, schizophrenia, and depression, there is no 
evidence that he is in persistent danger of hurting himself 
or others.

There is no evidence that he experiences an inability to 
perform activities of daily living due to his psychiatric 
disability.  In addition, he has not been shown to be 
disoriented to time or place, have an impaired memory for 
names of relatives, his own occupation, or his own name.  
Specifically, treatment records show that he is oriented, 
cooperative, and he appears to be a good historian, when 
prompted.  While the Board notes that the veteran has 
reported a history of certain psychiatric deficiencies, they 
appear to be of lesser symptomatology than necessary for 
severe social and industrial inadaptability and support no 
more than a 50 percent schedular evaluation.

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 50 percent rating under either the 
old criteria or the new criteria.  Accordingly, the Board 
finds that neither of the criteria is more beneficial to the 
veteran's claim than the other and the RO properly rated the 
veteran's mental disorder as 50 percent disabling under the 
new criteria.

The veteran does not warrant a rating in excess of 50 percent 
under the current regulations.  It is significant that in the 
most recent VA examination, the veteran was noted to be 
oriented in all three spheres, with memory preserved and good 
recall/retention.  He did not evidence any inappropriate 
behavior, or signs or symptoms of delusions, or 
hallucinations.  There were no mannerisms, or suicidal 
ideations noted.  He appeared to be capable of managing his 
own affairs.  The diagnosis was schizophrenia, residual type; 
a mixed personality disorder with histrionic, dependent, and 
antisocial personality traits schizoaffective disorder; and 
assigned a GAF of 70.

The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score in reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders (DSM) (4th ed. 
1994).  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  In Richard 
v. Brown, 9 Vet. App. 255, 267 (1996), the Court stated that 
a "GAF of 50 is defined as ['] [s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  The DSM, 4th ed., 
describes a GAF score between 61-70 as involving some mild 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  The prior GAF of 51-
60 assigned since the February 1996 VA examination compared 
to the August 1997 GAF of 70, actually indicates a 
significant improvement in the veteran's social and 
occupational functioning. When compared, the veteran would be 
considered to generally function pretty well.

After reviewing the evidence of record, the Board concludes 
that the severity of the veteran's psychiatric disorder does 
not rise to the level of a severe occupational and social 
impairment with active psychotic manifestations.  He was able 
to work for several years for the Puerto Rican Penal System 
as a guard.  Although he retired due to his schizophrenia, 
and dependent personality disorder, he was able to remain in 
his marriage for over 24 years.  He was able to perform 
household chores, assist his wife through her illness, and 
maintain a relationship with his neighbors.  Finally, his GAF 
of 70 is indicative of only very slight to mild difficulty in 
social, occupational, or school functioning.  There is no 
indication in the medical records that his service-connected 
schizophrenic disorder has resulted in any more than a 
"slight to mild" impairment of social and industrial 
adaptability as contemplated by the old regulations.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (1996).

It is noted that the RO did not refer this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  It does not appear from review of the medical 
evidence that referral for consideration of an extraschedular 
rating is indicated.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
does not reflect that the veteran's disability is more severe 
than the current 50 percent schedular level and hence, it 
does not appear that the veteran has an "exceptional or 
unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any significant amount of inpatient 
hospitalization in the recent past for his psychiatric 
disorder.  With respect to employment, it is noted that the 
veteran is not currently employed full-time, however, he is 
now retired after working for many years and it is unclear 
whether he is looking for new full-time employment at this 
time.  In view of these findings, the Board finds that the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected 
psychiatric disorder.  A high schedular rating as in this 
case (50 percent) is a recognition that the impairment caused 
by the service-connected disability makes it difficult to 
obtain and keep employment.  See 38 C.F.R. § 4.1 (1999); see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Thus, an inability to acquire and maintain employment of 
one's choosing or to make and keep friends or intimate 
relations will not by themselves support a finding that the 
schedular rating is inadequate and that the claim is an 
exceptional or unusual one.  Accordingly, in the absence of 
any evidence which actually shows that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Finally, in view of the above, the preponderance of the 
evidence is against a higher evaluation for the veteran's 
service-connected schizophrenic disorder.  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated at 50
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals






